Case 0:18-cv-61074-BB Document 32 Entered on FLSD Docket 10/25/2018 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                            Case No. 18-cv-61074-BLOOM/Valle

 CARLOS BAEZ et al.,

        Plaintiffs,

 v.

 LIGHTNING AUTO RECOVERY, INC. et al.,

       Defendants.
 _____________________________/

                                 ORDER TO SHOW CAUSE

        THIS CAUSE is before the Court upon a sua sponte examination of the record. The

 Court issued an Order Scheduling Mediation on October 23, 2018, requiring a Mediation Report

 be filed within three days following the Mediation Conference. See ECF No. [22].          The

 Mediation Report was timely filed, but indicated that Defendant Lazaro Acosta failed to appear

 at the Mediation. See ECF No. [31]. Pursuant to Local Rule 16.2(e), a party’s attendance at

 mediation is required “unless excused in writing by the presiding Judge.” As indicated in the

 Mediator’s Report, Defendant Acosta failed to appear at mediation and the Court has not

 excused his attendance.   Accordingly, it is ORDERED AND ADJUDGED that Defendant

 Acosta must file a response to this Order, by October 31, 2018, indicating the reason for the

 Defendant’s absence at the Mediation and why sanctions should not be imposed.

        DONE AND ORDERED in Miami, Florida, this 24th day of October, 2018.




                                                      _________________________________
                                                      BETH BLOOM
                                                      UNITED STATES DISTRICT JUDGE
 Copies to:
Case 0:18-cv-61074-BB Document 32 Entered on FLSD Docket 10/25/2018 Page 2 of 2
                                                   Case No. xx-cv-xxxxx-BLOOM/



 Counsel of Record




                                       2
